     Case: 1:21-cv-00316-TSB Doc #: 5 Filed: 06/09/21 Page: 1 of 2 PAGEID #: 55




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 UNITED STATES OF AMERICA,                        :       Case No. 1:21-cv-316
                                                  :
                      Plaintiff,                  :       JUDGE BLACK
                                                  :
                    v.                            :
                                                  :
 ONE HUNDRED SIXTY-TWO                            :
 THOUSAND, EIGHT HUNDRED                          :
 SIXTY-EIGHT DOLLARS AND 00/100                   :
 ($162,868.00) IN UNITED STATES                   :
 CURRENCY, et al.,                                :
                                                  :
                      Defendants.                 :


                                             ORDER

          This matter is before the Court on the United States’ Motion for Stay of Civil Forfeiture

Proceeding, filed on June 8, 2021 (Doc. 4). The United States seeks a stay of the above-captioned

case pending resolution of a related criminal investigation pursuant to 18 U.S.C. § 981(g). That

statute provides, in relevant part:

       (g)(1) Upon the motion of the United States, the court shall stay the civil forfeiture
       proceeding if the court determines that civil discovery will adversely affect the
       ability of the Government to conduct a related criminal investigation or the
       prosecution of a related criminal case.

       ...

       (4) In this subsection, the terms “related criminal case” and “related criminal
       investigation” mean an actual prosecution or investigation in progress at the time
       at which the request for the stay, or any subsequent motion to lift the stay is made.
       In determining whether a criminal case or investigation is “related” to a civil
       forfeiture proceeding, the court shall consider the degree of similarity between the
       parties, witnesses, facts, and circumstances involved in the two proceedings,
       without requiring an identity with respect to any one or more factors.
     Case: 1:21-cv-00316-TSB Doc #: 5 Filed: 06/09/21 Page: 2 of 2 PAGEID #: 56




        The United States represents that there is a criminal investigation related to this civil

forfeiture proceeding. The United States further represents that civil discovery in this case will

adversely affect its ability to conduct the related criminal investigation.

        The Court finds that there is a high degree of similarity between the parties, facts,

witnesses, and circumstances involved in the criminal and civil proceedings. The Court further

finds that civil discovery will adversely affect the United States’ ability to conduct the related

criminal investigation.

        For good cause shown, the United States’ Motion for Stay (Doc. 4) is GRANTED. The

Court hereby STAYS the entirety of the above-captioned civil forfeiture proceeding until the

conclusion of the related criminal investigation. The United States is DIRECTED to file a notice

with this Court within fourteen (14) days of the resolution of the related criminal matter.

        IT IS SO ORDERED.



Date:      6/9/2021                                      s/Timothy S. Black
                                                       Timothy S. Black
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
